355 U.S. 393 (1958)
KARADZOLE, CONSUL GENERAL OF FEDERAL PEOPLE'S REPUBLIC OF YUGOSLAVIA, ET AL.
v.
ARTUKOVIC.
No. 462.
Supreme Court of United States.
Decided January 20, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Lawrence S. Lesser and George E. Danielson for petitioners.
Solicitor General Rankin filed a memorandum for the United States.
Robert T. Reynolds for respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment is vacated and the case is remanded to the United States District Court for the Southern District of California for the discharge of the writ of habeas corpus and the remand of respondent to the custody of the United States Marshal in order that a hearing be held under 18 U.S. C. § 3184.
MR. JUSTICE BLACK and MR. JUSTICE DOUGLAS dissent.